DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 11/19/2021, has been entered and carefully considered.  Claim 7 is amended, and claims 1-6, 15 and 18-22 have been canceled. Claims 7-14 and 16-17 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, pages 5-9, filed 11/19/2021, regarding claim 7, have been fully considered.
The USC 112(a) rejections to the claims are withdrawn in light of the applicant’s argument.
Applicant argues with respect to the 103 rejection to claim 7, (1) the broadest reasonable interpretation of the claims is factually erroneous, because the present specification expressly defines 802.11 Wi-Fi transmissions as cooperative, i.e., non-aggressive transmissions. 802.11 Wi-Fi transmissions, and aggressive, non-cooperative transmissions such as LTE and LTE-U; (2) Tayamon does not teaches or suggests “suppressing, based on the one or more of the determined periodicity and duty cycle, sending of the sequence of CTS messages during periods where the aggressive transmission is on”, and “wherein the aggressive transmission is of a different signal type than the cooperative transmission signal” as recite in the amended claim 7. The examiner respectfully disagrees.
Regarding the first argument, Examiner notes, the claims does not describe or define what aggressive transmission, non-cooperative transmission and cooperative transmission are. Thus, the claimed terms “aggressive transmission”, “non-cooperative transmission” and “cooperative transmission”, are not limited to using 802.11 Wi-Fi and LTE-U transmission, since the claim does not explicitly set forth the 802.11 Wi-Fi and LTE-U transmissions. Furthermore, it is improper to import claim limitations from the specification, when the claim language is broader than the embodiment in the written description. (see MPEP 2111.01). 
Regarding the second argument, the arguments have been considered but are moot in view of a new ground of rejection based on Zhang et al., US 20170048879.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)
prior art against the later invention.

4.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0117388), hereinafter Liu, in view of Young Hoon Kwon et al. (US 20170105217), hereinafter Kwon, and further in view of Zhang et al., (US 2017/0048879) hereinafter Zhang.
Regarding Claim 7, Liu teaches A method for detecting aggressive signal transmission signatures in a wireless communication network including a plurality of stations, a plurality of access points, and at least one non-cooperative transmission source ([Para. 0045-0051] Fig. 4A shows a wireless communication network including AP1, AP2 and a plurality of stations (STAs), and the AP1 of the BSS1 is a non-cooperative node shares the bandwidth with a cooperative node in BSS2), the method performed by the first AP and comprising the steps of: transmitting a first cooperative transmission signal to a selected one of the plurality of stations ([Para. 0045, 0051] Fig. 4A, shows a non-cooperative BSS1 shares the bandwidth with a cooperative BSS2. When AP1 from the cooperative BSS, sends/transmits signals/messages (cooperative transmission signal) to STAs, where the AP1 is filled as a cooperative node [0045]); 
stopping the transmission of the first cooperative transmission signal upon commencement of an aggressive transmission by the at least one non-cooperative transmission source ([Para. 0045-0047, 0051] The cooperative BSS may also be subject to interference from a non-cooperative BSSs by the interfering APs and hidden terminals within the same multi-dwelling unit. The AP1 cannot send/transmit signal/message because of interference from AP2 when it transmit/send signals in the non-cooperative BSS2 (non-cooperative transmission source).
Liu does not disclose issuing a carrier sense clear channel assessment, to one or more of the plurality of stations and of the plurality of APs for a particular channel of one or more channels within a transmission range of the first AP; sending a periodic sequence of clear-to-send (CTS) messages to one or more of the plurality of stations and the plurality of APs; detecting an energy of the aggressive transmission within the particular channel; determining, based on the detected energy within the particular channel, one or more of a periodicity and a duty cycle of the aggressive transmission; and suppressing, based on the one or more of the determined periodicity and duty cycle, sending of the sequence of CTS messages during periods where the aggressive transmission is on, wherein the aggressive transmission is of a different signal type than the cooperative transmission signal.
Kwon teaches issuing a carrier sense clear channel assessment, to one or more of the plurality of stations and of the plurality of APs for a particular channel of one or more channels within a transmission range of the first AP ([Para. 0073] Fig. 6A shows AP1, AP2 and STA2/STA3/STA4 sharing the same wireless channel within an overlapping basic service sets (OBSSs), where AP2 (first AP) issues CCA request to plurality of STAs in an OBSS including APs on the wireless channel medium. That is, the plurality of stations and the plurality of APs sharing one or more channel within a transmission range where the clear channel assessment is performed); 
detecting, an energy of the aggressive transmission within the particular channel ([Para. 0073, 0076] AP2 (first AP) identifies the received signal strength of the frame which is sent by AP1 from an OBSS in which the AP1 transmits the frame without performing CCA to determine if the wireless medium is available for transmission [0028]. That is, the first AP detecting an energy of the aggressive transmission within the particular channel), determining, based on the detected energy within the particular channel, one or more of a periodicity and a duty cycle of the aggressive transmission ([Para. 0073, 0076] The AP2 identifies the received signal strength sent by the AP1 within OBSS. Determines that if the received signal strength of the frame is below a first OBSS_PD level, or the received signal strength of the frame is above a first OBSS_PD level during the AP1 TXOP in time period T1 [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kwon to improve spatial reuse in a clear channel assessment (CCA) process in a wireless local area network.
The combination of Liu and Kwon does not disclose sending, a periodic sequence of clear-to-send (CTS) messages to one or more of the plurality of stations and of the plurality of APs; and suppressing, based on the one or more of the determined periodicity and duty cycle, sending of the sequence of CTS messages during periods where the aggressive transmission is on, wherein the aggressive transmission is of a different signal type than the cooperative transmission signal.
Zhang teaches sending a periodic sequence of clear-to-send (CTS) messages to one or more of the plurality of stations and of the plurality of APs and suppressing, based on the one or more of the determined periodicity and duty cycle, sending of the sequence of CTS messages during periods where the aggressive transmission is on ([Para. 0099, 0104-0105, 0114, 0126] Fig. 1 shows an LTE system and a WiFi system coexist in an unlicensed spectrum including eNB, RRH, UE and WiFi access point, and may be interfered by a neighboring hidden node. An eNB may send multiple CTS frames on multiple channels to WiFi access point (AP) and a station (STA) that are in a cell, and the AP may stop sending CTS and stop contending with the eNB of the LTE system (aggressive transmission is on) during the time range (sensing period) based on periodically monitoring); wherein the aggressive transmission is of a different signal type than the cooperative transmission signal ([Para. 0097] the LTE (aggressive transmission source) system uses CDMA or GSM, and the WiFi system uses WiFi, Bluetooth and the like [0005])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon and Zhang to implement the method to avoid interfering and to ensure properly sharing of an unlicensed spectrum.

Regarding Claim 8, the combination of Liu, Kwon and Zhang, Specifically, Liu teaches a step of requesting radio measurements on the one or more channels within transmission range of the first AP ([Para. 0057-0059, 0064] Fig. 7A shows a wireless communication network including AP1, AP2 and a plurality of stations (STAs), and a non-cooperative node shares the bandwidth with a cooperative node within the interference range. The cooperative AP estimates the channel busy time that the non-cooperative AP consumes/uses within the transmission range).

Regarding Claim 9, Liu does not disclose selecting, by the second one of the plurality of access points, and idle channel from the one or more channels.
Kwon teaches selecting an idle channel from the one or more channels. ([Para. 0073-0074] AP2 assesses the wireless medium as IDLE, and after the AP2's backoff counter expires, the AP2 transmits a Trigger frame (TRG) that initiates an UL MU transmission. That is the AP2 select an idle channel to transmit a trigger frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon and Zhang to implement the method to avoid interfering and to ensure properly sharing of an unlicensed spectrum.

Regarding Claim 10, the combination of Liu, Kwon and Zhang. Specifically, Liu teaches analyzing a shared spectrum of the wireless communication network to model a signature and/or pattern of the aggressive transmission based on the one or more of the determined periodicity and duty cycle ([Para. 0005, 0047-0051, 0058, 0064-0065, 0117-0121] in an IEEE 802.11 wireless local area network, The AP and the clients share the same channel of a 20 MHz or 40 MHz [0044] (i.e., shared spectrum of a wireless communication network). The cooperative neighbors nodes will report their load from the non-cooperative nodes back to the centralized server to build an interference graph G(V, A) based on the weight on a directed circle (i.e., model a signature and/or pattern of the aggressive transmission from the non-cooperative nodes). Fig. 7 shows a non-cooperative BSS shares the bandwidth with a cooperative BSS, and the interference of a non-cooperative BSS to a cooperative BSS is calculated (analyzing) by building a directed graph (modeling) to calculate the weight of an arc that represents the amount of interference. Fig. 12 shows the interference graph includes subgraph G1 with the interfering neighbors of node 1 of an non-cooperative nodes, subgraph G3 with the interfering neighbors of nodes 4,5,6 of an non-cooperative nodes). 
Regarding Claim 11, the combination of Liu, Kwon and Zhang. Specifically, Liu teaches wherein the step of analyzing is performed based on multiple queries of the shared spectrum ([Para. 0048-0052, 0064] modeling for different interference for calculate the amount of interference including the number represents the demand of channel usage of a shared channel (i.e., multiple queries of the shared spectrum) of plurality of nodes including APs and STAs in an overlapping BSS as shown in Fig. 3A). 

5.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Kwon and Zhang as applied to claim 11 above, and further in view of Gray et al., (US 2003/0043073) hereinafter Gray.

Regarding Claim 12, the combination of Liu, Kwon, Zhang does not disclose wherein the step of analyzing further comprises sampling spectral data of the shared spectrum.
Gray teaches wherein the step of analyzing further comprises sampling spectral data of the shared spectrum ([Para. 0033, 0049] describes a method can be applied to communications network such as IEEE 802.11 (shared spectrum). The method includes collecting a set of samples of which has a measurement from one or more access point and calculated by algorithms. Many of these samples (typically about 25) compose what is called a “signature”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Zhang and Gray to improve simulation modeling and provide error correction estimates for the interference.

Regarding Claim 13, The combination of Liu, Kwon, Zhang does not disclose a step of calculating the bounds of one or more of a detected Wi-Fi energy and a detected interference energy from the sample spectral data.
Gray teaches a step of calculating the bounds of one or more of a detected Wi-Fi energy and a detected interference energy from the sample spectral data ([Para. 0010-0012, 0042] describes calculating signal strength (Wi-Fi energy) in an IEEE 802.11 network. Fig. 4 shows a signal strength pattern 400 around access point 410 including the bounds of signal strength from 10% to 90% based on a set of samples.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Zhang and Gray to improve simulation modeling and provide error correction estimates for the interference.

6.	Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Kwon, Zhang and Gray as applied to claim 12 above, and further in view of Behr et al., (US Pat. 5,396,370) hereinafter Behr.

Regarding Claim 14, the combination of Liu, Kwon, Zhang and Gray does not disclose a step of creating square wave signals from the sampled spectral data
Behr teaches a step of creating square wave signals from the sampled spectral data. ([Col. 1, Ln. 67-68 and Col. 2, Ln. 8-37] describe the interference signals may be binary information or deformed curve of voltage. As a result, the stored information of the interference signals (sampled spectral data) may be evaluated by transforms the result into square wave impulses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Zhang, Gray and Behr to improve the reliability of the evaluation of interference signals. 

Regarding Claim 16, the combination of Liu, Kwon, Zhang and Gray does not disclose a substep of discarding nonconforming square wave data.
Behr teaches a substep of discarding nonconforming square wave data from the created square wave signals ([Col. 5, Ln. 47-68; Col. 6, Ln. 1-15; Col. 10, Ln 61-68; Col. 12, Ln 4-11] describe the interference signal has a characteristic waveform of curve patterns. Figs. 6a and 7 show the determining the length of time intervals T of the square wave signals. Fig. 9 shows determining the curve patterns of interference signals. That is determining the periodicity and duty cycle of the square wave signals. [Col. 3, Ln 5-16; Col. 4, Ln. 43-48] describe the time intervals have an extreme value does not play a role in the evaluation and will be ignored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Zhang, Gray and Behr to improve the reliability of the evaluation of interference signals. 
Regarding Claim 17, the combination of Liu, Kwon, Zhang and Gray does not disclose a step of re-analyzing the shared spectrum to measure noise levels therein.
Behr teaches a step of re-analyzing the shared spectrum to measure noise levels therein ([Col. 4, Ln 11-14; Col. 6, Ln 3-15] describe analyze, measure and compare the interference signal and its waveform with the curve patterns which may has noisy output signal curve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Zhang, Gray and Behr to improve the reliability of the evaluation of interference signals. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150063321, Sadek et al., disclose radar detection.
US 20170264416, Wilhelmsson et al., disclose An Access Point, A Wireless Station and Methods Therein For Multi-User Clear To Send Transmissions.
US 20190373301, Gunasekara et al., disclose Method and apparatus for client-based control of connections to co-exiting radio access networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413